FILED
                             NOT FOR PUBLICATION                             DEC 22 2009

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



VILMA ESPERANZA CORDOVA                           No. 08-74134
GARCIA; DONIS CARDONA,
                                                  Agency Nos. A098-391-747
              Petitioners,                                    A098-177-773

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                        Argued and Submitted December 11, 2009
                                  Seattle, Washington

Before: BEEZER, GOULD, and TALLMAN, Circuit Judges.

       The parties are familiar with the facts of the case so we do not repeat them

here. We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1) and we deny the

petitions for review.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      The petitions must be denied if the IJ and BIA determinations are “supported

by reasonable, substantial, and probative evidence on the record considered as a

whole.” INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992) (citation and internal

quotation marks omitted). In order to qualify for asylum or withholding of

removal, a petitioner must demonstrate that a protected ground was, or will be, “at

least one central reason” for his or her persecution. 8 U.S.C. § 1158(b)(1)(B)(i).

In Parussimova v. Mukasey, 555 F.3d 734, 741 (9th Cir. 2009), we interpreted the

recently enacted REAL-ID Act of 2005 and held that in order to “demonstrate that

a protected ground was ‘at least one central reason’ for persecution, an applicant

must prove that such ground was a cause of the persecutors’ acts.”

      Here, as in Parussimova, “it is simply not clear whether [a protected

ground], as opposed to one of the other possible motives evinced by the record,

caused the assailant[] to initiate [the] attack or increase its severity once it had

begun.” Id. at 742. First, it is unclear who attacked Cordova. She referred to her

attacker interchangeably as “a police officer” and “a delinquent gang member.”

Second, it is unclear from the record whether Cordova’s purported whistleblowing

led to the attack or whether, as the BIA concluded, the attack was motivated by a

desire to obtain retribution for Cordova’s husband’s actions in foiling a bank

robbery by shooting one of the robbers. As a result, substantial evidence supports


                                            2
the BIA’s determination that Cordova did not meet her burden to establish that a

protected ground was, or will be, at least one central reason for her persecution.

      Likewise, Cordova’s United Nations Convention Against Torture claim fails

because she has not sufficiently demonstrated that “prior to the activity constituting

torture, [a public official] ha[d] awareness of such activity and thereafter

breach[ed] his or her legal responsibility to intervene to prevent such activity.” 8

C.F.R. § 1208.18(a)(7). Furthermore, the fact that Cordova lived safely in another

part of Guatemala for a period of time after her attack provides “[e]vidence that the

applicant could relocate to a part of the country of removal where . . . she is not

likely to be tortured.” 8 C.F.R. § 208.16(c)(3)(ii).

      Finally, as Cordova’s husband’s petition is derivative of Cordova’s, it fails

as well.

      Accordingly, the petitions for review are DENIED.




                                           3